Case: 16-60137      Document: 00514100223         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60137                                  FILED
                                  Summary Calendar                           August 2, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
FRANCISCA MORALES MACIAS,

                                                 Petitioner
v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 652 351


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Francisca Morales Macias seeks our review of the decision of
the Board of Immigration Appeals (BIA) denying her application for
withholding of removal. She claims a reasonable fear of persecution because
of her political opinions and her membership in two particular social groups if
she is returned to Mexico. See 8 U.S.C. §§ 1101(a)(42)(A) & 1231(b)(3); Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Contrary to Morales Macias’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-60137   Document: 00514100223    Page: 2   Date Filed: 08/02/2017


                                  No. 16-60137

assertions, the BIA did consider and reject her contentions with respect to her
fear of persecution on account of her political opinions in opposition to domestic
violence.
        The BIA ruled that Morales Macias had not shown that she was unable
to leave her domestic relationship and therefore had not shown a reasonable
fear of persecution based on membership in a social group of Mexican women
defined by that characteristic.     The BIA based its decision on evidence
presented and was substantially reasonable. See Carbajal-Gonzalez v. INS, 78
F.3d 194, 197 (5th Cir. 1996).       Morales Macias has not shown that no
reasonable factfinder could reach a contrary conclusion. See Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). Neither has Morales Macias shown that
the BIA erred in concluding that her second claimed social group — Mexican
women viewed as property by virtue of a domestic relationship —lacked
sufficient particularity. See Matter of W-G-R-, 26 I. & N. Dec. 208, 214, 217,
224 (BIA 2014), rev. granted in part, vacated in part, on other grounds, 842
F.3d 1125 (9th Cir. 2016); see also Orellana-Monson v. Holder, 685 F.3d 511,
519 (5th Cir. 2012).
        Morales Macias raises no issue with respect to the denial of her request
for relief under the Convention Against Torture, so she has abandoned that
claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
        As the BIA’s decision is supported by substantial evidence, we deny her
petition for review. See Zhang, 432 F.3d at 344; Carbajal-Gonzalez, 78 F.3d at
197.




                                        2